Citation Nr: 0731992	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States












INTRODUCTION

The veteran had active military service from April 1969 to 
March 1971.  

This appeal arises from a September 2003 rating action by the 
aforementioned VA regional office (RO), and it is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for additional development.  VA will notify 
the appellant if further action is required.


REMAND

The veteran contends he has PTSD due to his experiences in 
Vietnam.  

The veteran's treatment records first reflect a diagnosis of 
PTSD in 2003, with continued treatment thereafter, including 
one hospitalization in January 2007.  The report of a VA 
examination conducted in connection with the veteran's claim 
for VA compensation benefits, however, failed to conclude 
with a diagnosis of PTSD.  Rather, the diagnoses were 
dysthymia and malingering, although this conclusion appears 
to have been, in part, due to the absence of verification of 
the veteran's claimed stressors.  

With respect to his stressors, the veteran's treatment 
records which reflect a diagnosis of PTSD, show that the 
stressors upon which that diagnosis was based included the 
following:  

        1.) the veteran's participation in the body count 
following an apparent ammunition dump explosion where 3 were 
killed; 
        2.) participation in combat;
        3.) receipt of sniper fire;
        4.) observing horrors of war;
        5.) being part of a unit that was ambushed;
        6.) engaging enemy in a firefight;
        7.) seeing dead or dismembered bodies;
        8.) receiving incoming fire;
        9.) being stationed at a forward observation post;
        10.) encountering mines or booby traps;
        11.) exposure to chemical/biological weapons and 
exfoliant; and
        12.) seeing US, allies, enemy and civilians killed.  
        
The foregoing events were identified by the veteran on what 
appears to be a questionnaire provided to him by those at the 
VA outpatient clinic.  All but the veteran's participation in 
the body count of those killed in an ammunition dump 
explosion, however, were pre-printed examples of military 
stressors set out on the questionnaire form itself, with a 
space provided next to them on the questionnaire for a check 
mark.  In any case, it appears these stressors were accepted 
by the outpatient staff as accurate.  The veteran's service 
personnel records however, do not confirm these events, other 
than he served in Vietnam.  Indeed, they show his military 
specialty was as a wireman, with no awards or decorations 
bestowed on him indicative of participation in combat.  
Nevertheless, he was assigned to the 9th Infantry Division 
between June and October 1970, and to an Infantry Battalion 
from October 1970 to March 1971.  Such assignments could have 
put him in proximity to one or more of the stressors 
indicated.  Therefore, additional development to attempt to 
corroborate the stressors should be undertaken, as detailed 
below.  

In addition to the foregoing, in March 2007, the veteran's 
representative submitted a voluminous amount of the veteran's 
more current VA treatment records, which he considered 
significant for the veteran's claim and which he sought RO 
review prior to final appellate review.  These records should 
be considered together with the other evidence to be 
developed on remand.   

Under the circumstances described above, the case is REMANDED 
for the following action:

1.  The veteran should be provided an 
opportunity to detail the events from 
service he considers to have caused PTSD.  
He should be encouraged to provide as 
much information as possible including 
the dates of the events, their locations, 
and units involved. 

2.  Thereafter, the appropriate research 
entity should be contacted in an effort 
to corroborate the veteran's claimed 
stressors.  At a minimum, an attempt 
should be made to obtain copies of any 
available records reflecting the 
activities of HHD 99th CSSB 3rd Brigade 9th 
Division during the period from June 1970 
to October 1970, and of HHC 1st Bn 11th 
Inf 1st Brigade 5th Infantry Division 
during the period from October 1970 to 
March 1971.  

3.  Should any stressor events be 
verified, the veteran should be scheduled 
for a psychiatric examination to 
ascertain whether he has PTSD as a 
consequence of any of the verified 
stressors.  Any indicated tests or 
studies should be accomplished, and a 
rationale for any conclusions expressed 
in the report should be set out.  

4.  Thereafter, the evidence should be 
reviewed, including that which was 
received from the veteran's 
representative in March 2007, and the 
claim re-adjudicated.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

